Citation Nr: 0916727	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  07-28 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death, including entitlement to Dependency and Indemnity 
Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318 
(West 2002).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1943 to December 
1945.  The Veteran died in October 2005.  The appellant is 
the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the Regional 
Office (RO) in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Briefly, the appellant contends that the Veteran's death is 
related to his service-connected disorders.

According to his death certificate, the Veteran died in 
October 2005 of intracranial hemorrhage due to, or as a 
consequence of, hypertension.  At the time of his death, 
service connection was in effect for posttraumatic stress 
disorder (PTSD), degenerative joint disease of the 
lumbosacral spine, a gunshot wound to the left leg, traumatic 
arthritis of the left knee, degenerative joint disease of the 
right knee, tinnitus, and bilateral hearing loss.  The 
combined disability rating for the Veteran's service-
connected disorders at the time of death was 100 percent.  
The records show that the Veteran had been awarded a 100 
percent disability evaluation from June 1998 to September 
2002 for individual unemployability and was awarded a 100 
percent evaluation for his PTSD from September 2002 until the 
date of his death.

The record shows that in connection with the appellant's 
claim in this case, the RO issued her a correspondence in May 
2006 which informed her that to substantiate the claim, the 
evidence must show that the Veteran either died in service, 
or that he died "from a service-connected injury or 
disease."  The correspondence did not inform her of the 
disabilities for which service connection was in effect at 
the time of death.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
VA's 38 U.S.C.A. § 5103(a) notice obligation in the context 
of a claim for dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310.  The Court held that, 
because the RO's adjudication of a DIC claim hinges first on 
whether a veteran was service-connected for any condition 
during his lifetime, the § 5103(a) notice in such a claim 
must include, inter alia, a statement of the conditions (if 
any) for which a veteran was service-connected at the time of 
his death.  Hupp, 21 Vet. App. at 352-53.

The Court routinely vacates Board decisions with such errors. 

Given the deficiency in the May 2006 notice provided the 
appellant in this case, particularly as service connection 
was in effect for several disorders when the Veteran died, 
the Board will remand the case for the issuance of 38 
U.S.C.A.  
§ 5103(a)-compliant notice.

In addition, the appellant has alleged that the medications 
prescribed by VA medical facilities for the Veteran's 
dementia and service connected PTSD contributed to his death.  
The appellant submitted a statement from Dr. O.B., DO, that 
indicates a connection between the Veteran's medications and 
increased mortality in elderly patients with dementia related 
psychosis.

The appellant has requested that VA obtain a medical opinion 
regarding the Veteran's cause of death and its relation, if 
any, to service connected disabilities and/or medications 
used to treat his service connected disabilities.

Under the circumstances, and particularly given Dr. O.B.'s 
statement suggesting that the Veteran's medication for his 
dementia and service-connected PTSD contributed to his demise 
in some fashion, the Board is of the opinion that VA is 
required to obtain a medical opinion in this case.  See 
generally, McLendon v. Nicholson, 20 Vet. App. 79, 84-86 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
letter that complies with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The 
letter must advise the appellant of the 
disorders for which service connection was 
in effect at the time of the veteran's 
death, and explain what information or 
evidence is necessary to substantiate a 
claim for service connection for the cause 
of a veteran's death on the basis of 
direct and secondary service connection.  
Hupp, supra.  

2.  Thereafter, the RO should arrange for 
a VA examiner to review the medical 
records which are contained in the 
Veteran's claims folder.  The physician is 
requested to render an opinion concerning 
the following:

(a)  What were the immediate and secondary 
causes of death of the Veteran in October 
2005?

(b)  Were any of the Veteran's service-
connected disabilities direct or 
contributory causes of the Veteran's 
death?  Specifically address PTSD and 
medications prescribed to treat PTSD and 
other service connected disabilities.

(c)  To what extent, if any, did the 
Veteran's service-connected conditions 
have a material influence in accelerating 
death?

(d)  The physician should provide an 
opinion, with reasons, as to whether it is 
at least as likely as not that the 
Veteran's service-connected disability or 
disabilities caused or substantially 
contributed to death.  

In providing the requested opinion, the 
physician should be advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.

3.  After completion of the above, the RO 
should readjudicate the appellant's 
claims.  If any determination remains 
unfavorable to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case.  The 
appellant should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




